      Case 2:19-cv-00689-JAM-AC Document 56 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REALIOUS CYPRIAN,                                  No. 2:19-cv-0689 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    T. CONSTABLE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 26, 2021, plaintiff filed a motion requesting that habeas writs ad testificandum be

21   issued for the witnesses he intends to produce at trial. See ECF No. 55. This request is

22   premature. On June 21, 2021, the court issued a discovery and scheduling order which directs

23   that discovery close on October 29, 2021, and that pretrial motions be filed on or before January

24   21, 2022. See ECF No. 52 at 6. Accordingly, it remains to be seen whether this matter will reach

25   the trial stage. Writs for the appearance of witnesses are not needed unless and until a trial date is

26   set.

27   ////

28   ////
                                                        1
     Case 2:19-cv-00689-JAM-AC Document 56 Filed 07/30/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a writ of habeas
 2   corpus ad testificandum (ECF No. 55) is DENIED as premature.
 3   DATED: July 29, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
